DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman (US Pat # 2,358,440) in view of Abraham et al. (US Pat # 6,634,367).
In regards to claim 1, Bowman teaches a self-contained device comprising: a flexible (Page 1, Col 2, Lines 47-49) body (a), the flexible body comprising an internal cavity (see Figure 2) configured to receive a finger or toe of a user (Page 1, Col 1, Lines 38-44); a closed-end portion (Figure 1 at right side), said closed-end portion comprising a reservoir portion (b) extending from a proximal end of the flexible body, the reservoir portion having a smaller diameter than the flexible body (Page 1, Col 2, Lines 19-24); and an open-end portion (Figure 1, left side), said open-end portion comprising an extendable fitted ring-like portion (c) positioned at a distal end of the flexible body.
Bowman does not teach the flexible body is more rigid than the reservoir portion and the extendable fitted ring-like portion. 
However, Abraham et al. teaches providing support ribs (32) in figure 15 on a finger receiving body (22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Bowman to include the support ribs of Abraham et al. in order to strengthen the integrity of the body (Abraham et al. Col 5, Lines 34-35). 
	Regarding claims 2-3, Bowman teaches the finger cot to allow a finger of a user to receive treatment; but does not teach the device to comprise an absorbent pad, said absorbent pad positioned in the internal cavity of the flexible body between the closed-end portion and the open-end portion. However, Abraham et al. teaches a finger covering device in figures 13-15 to be used for treating the nails for removal of product, where the body of the device includes an absorbent pad (50) fastened to the internal cavity of the device in order to treat the finger held within (Col 6, Lines 8-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Bowman to include the absorbent pad of Abraham et al. in order to provide a discrete area of concentrated treatment for the user.
Regarding claim 5, Bowman teaches the open-end portion further comprising at least one fitted ring (d).
Regarding claims 6-9, Bowman teaches the finger cot to allow a finger of a user to receive treatment; but does not teach the device to comprise an opening.
 However, Abraham et al. teaches a finger covering device to be used for treating the nails for removal of product, where the body of the device includes an opening (52) in a finger receiving body (22) covered by a lid (70) that is fully detachable over the opening (see Figure 15) and contains a portion that semi detachably (see Figure 19) covering the opening (via 50 when element 50 is secured within the opening). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Bowman to include the opening/lid of Abraham et al. in order to allow a user to selectively apply/remove treatment to the finger.

Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Bowman in view of Abraham et al. as applied to claim 2 above, in further view of Nakamura (US Pub # 2011/0284017).
In regards to claim 4, Bowman/Abraham et al. teach the absorbent pad, but does not teach it is cotton. However, Nakamura teaches a nail treatment device to include an absorbent pad, where the absorbent pad is cotton (Paragraph 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent pad of Bowman/Abraham et al. to be cotton, as taught by Nakamura, as cotton is a functionally equivalent material expected to perform equally well for its intended use.

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over Nakamura in view of Bowman.
In regards to claims 10-11, Nakamura teaches a method for removing nail enhancement product from nail beds comprising: wetting an absorbent pad with a removing solution (Paragraph 0065); placing the wetted absorbent pad on top of a nail bed (Paragraph 0066) of a finger of a user; placing a self-contained device on the finger or toe with the wetted absorbent pad (Paragraph 0068), wherein the self-contained device comprises: a flexible (Paragraph 0051) body (4), the flexible body comprising an internal cavity configured to receive the finger of the user (see Figure 5 where lines in phantom indicate the internal cavity extending a length of the body); a closed-end portion (Figure 5 at right side), said closed-end portion comprising a reservoir portion positioned at a proximal end of the flexible body (Paragraph 0054 which demonstrates impermeability of the material, meaning any liquid contained therein is contained, thus forming a reservoir); and an open-end portion (Figure 5 at left side, as demonstrated by the finger of the user being received in such open end), said open-end portion comprising an extendable fitted ring-like portion (3, which is a fitted ring) positioned at a distal end of the flexible body, wherein the flexible body is more rigid than the reservoir portion and the extendable fitted ring-like portion (Paragraph 0059); placing the flexible body of the self-contained device in direct contact with the wetted absorbent pad; sliding the extendable fitted ring-like portion down the finger or toe of the user resulting in the wetted absorbent pad being held in place on top of the nail bed of said finger or toe and securing the self-contained device to the finger (see Figure 5); leaving the self- contained device with the wetted absorbent pad on top of the nail bed until nail enhancement product is loosened (Paragraphs 0068-0070); and removing the self-contained device with the wetted absorbent pad (Paragraph 0074).
	Nakamura does not teach the reservoir portion extending from a proximal end of the flexible body and having a smaller diameter than the flexible body. 
However, Bowman teaches a self-contained device comprising: a flexible (Page 1, Col 2, Lines 47-49) body (a), the flexible body comprising an internal cavity (see Figure 2) configured to receive a finger or toe of a user (Page 1, Col 1, Lines 38-44); a closed-end portion (Figure 1 at right side), said closed-end portion comprising a reservoir portion (b) extending from a proximal end of the flexible body, the reservoir portion having a smaller diameter than the flexible body (Page 1, Col 2, Lines 19-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Nakamura to include the reservoir with smaller diameter, as taught by Bowman, in order to provide area for waste to accumulate outside of the users finger.
Regarding claim 17, Nakamura teaches the removing solution is acetone (Paragraph 0063).
Regarding claim 18, Nakamura teaches the absorbent pad is a cotton pad (Paragraph 0057).
Regarding claims 19-20, Nakamura teaches the step of removing the device after use, but does not expressly teach discarding the self-contained device with the wetted absorbent pad. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of removing the device after use of Nakamura to include the step of discarding the device, as such is a common method of ensuring sanitary use of devices by not allowing reuse.

Claims 12-13 are rejected under 35 U.S.C. 103 as unpatentable over Nakamura in view of Bowman as applied to claim 10 above, in further view of Milican (US Pub # 2010/0083974).
	In regards to claims 12-13, Nakamura teaches the flexible body, but does not teach it comprises an opening. However, Milican teaches a nail covering body (12) to contain an opening (16) in order to allow solvent (24) to be applied to the nail secured within the body. Therefore, it would have bene obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Nakamura to include the opening of Milican in order to allow the user to add solvent as needed to aid in treating the nails.

Claims 14-16 are rejected under 35 U.S.C. 103 as unpatentable over Nakamura in view of Bowman as applied to claim 10 above, in further view of Milican and Abraham et al.
In regards to claims 14-16, Nakamura teaches the flexible body, but does not teach it comprises an opening and a lid covering the opening. 
However, Milican teaches a nail covering body (12) to contain an opening (16) in order to allow solvent (24) to be applied to the nail secured within the body. Therefore, it would have bene obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Nakamura to include the opening of Milican in order to allow the user to add solvent as needed to aid in treating the nails. With regards to the lid, Abraham et al. teaches a finger covering device to be used for treating the nails for removal of product, where the body of the device includes an opening (52) in a finger receiving body (22) covered by a lid (70) that is fully detachable over the opening (see Figure 15) and contains a portion that semi detachably (see Figure 19) covering the opening (via 50 when element 50 is secured within the opening). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the body of Nakamura/Milican to include the lid of Abraham et al. in order to allow a user to selectively apply/remove treatment to the finger while allowing protection of the area when the lid is closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772